UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF PENNSYLVANIA

In re : Chapter 13

ALICIA CANALES

JOSE CANALES
Bankruptcy No. 18-13975 ELF
Debtors

CHAPTER 13 STANDING TRUSTER’S
MOTION TO DEMONSTRATE ADEQUACY OF REPRESENTATION

AND NOW, WILLIAM C. MILLER, ESQUIRE, chapter 13 standing trustee,

requests that the Court conduct a hearing regarding counsel's representation, for the following

reasons:

1. Debtor filed the above-captioned bankruptcy case on June 14, 2018, through Alan D.
Budman, Esquire ("Counsel").

2. Debtor’s Chapter 13 plan was confirmed on February 19, 2019.

3. The standing trustee filed a motion to dismiss the case on August 13, 2019; the case was
dismissed on September 18, 2019; a motion to vacate was filed by Counsel on September
26, 2019; a hearing on that motion was scheduled for October 29, 2019, and it was
continued te November 26, 2019.

4, Upon information and belief, Counsel has retired from the practice of law.

5. The standing trustee is concerned that in addition to debtor, there are others who are
potentially without representation in their pending cases, and avers that a hearing at
which Counsel is present is necessary to determine if Counsel has fulfilled his duties
under the Bankruptcy Code.

6. There is currently a motion to dismiss scheduled in another case before the court, 18-

 
10479, Angela Dean, on November 19, 2019. A separate motion will be filed in that case.
7. Other open cases filed by Counsel and showing on Pacer are as follows: 15-11796 ELF
Press; 15-14699 MDC Johnson; 16-16794 AMC Jackson; 17-16434 AMC Rendon; 17-
18072 AMC Thompson; 18-13973 ELF Mastricola; 18-14558 JKF Johnson; and18-
17601 ELF Johnson.
WHEREFORE, WILLIAM C. MILLER, ESQUIRE, Chapter 13 standing trustee,
respectfully requests that this Court enter an Order in the form annexed hereto, and for such
other relief as may be appropriate under the circumstances.
Respectfully submitted,

Date: November 8, 2019 /s/ William C. Miller
William C. Miller, Esquire
Chapter 13 Standing Trustee
1234 Market Street, Suite 1813
P.O. Box 1229

Philadelphia, PA 19105
Telephone: (215) 627-1377

 
